EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stanley Liang on 9/9/2022.
The application has been amended as follows: 
Claim  9: A method of treating a condition that is caused by or characterized by a bacterial infection or excessive bacterial growth in a person or veterinary mammal that exhibits such a condition, wherein the method comprises administering an antibacterial composition comprising a bacteriostatic or bactericidal effective amount of at least one light isotope-enriched element selected from the group consisting of Mg that is at least 95% 24Mg, Rb that is at least 90% 85Rb, Mo that is at least 80% 92Mo, Se that is at least 50% 74Se, Ge that is at least 80% 70Ge, Cr that is at least 90% 52Cr, Fe that is at least 80% 54Fee, Ni that is at least 90% 58Ni, Cu that is at least 90% 63Cu, and V that is at least 85% 50V, wherein the light-isotope-enriched element is present in elemental form or in the form of a pharmaceutically acceptable salt, compound or complex thereof, to said person or said veterinary mammal.
Claim 15: The method of claim 9, wherein the composition comprises one or more of: between 15 mg and 8.4 grams of Mg that is at least 95% 24Mg, between 500 µg and 40 mg of Rb that is at least 90% 85Rb, between 750 µg and 380 mg of Mo that is at least 80% 92Mo, between 7.5 µg and 1100 µg of Se that is at least 50% 74Se, between 500 µg and 20 mg of Ge that is at least 80% 70Ge, between 0.1 ng and 700 µg of Cr that is at least 90% 52Cr, and between 20 µg and 800 µg of V that is at least 85% 50V, present in elemental form or in the form of a pharmaceutically acceptable salt, compound or complex thereof.

Claims 9-12, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
While therapeutic compositions comprising light isotopes (e.g. Cr-52) (see Strand et al. (US 2014/0286862)) and methods of using metals to provide antibacterial activity are known (see Inoue, JP2005023029; translation provided), the Examiner was unable to identify any prior art which described a method of treating a condition caused by bacterial infection wherein the composition comprises a bacteriostatic or bactericidal effective amount of said metal wherein the metal is enriched in the light isotope (e.g. Cr-52) according to the parameters of instant claim 9.  The Examiner could find no prior art which would motivate an ordinarily skilled person to make such modifications to the prior art. Therefore, the claims are considered free of the prior art and 
allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504. The examiner can normally be reached 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175. The fax phone number 
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYLE A PURDY/Primary Examiner, Art Unit 1611